Quinn, J.
The receiver appeals from a judgment of the circuit court which authorized and directed the ancillary administrator of the estate of Dora E. Barnholt, deceased, to transmit to the domiciliary administratrix of said estate all of the residue of the ancillary administration assets, which consisted of cash. In effect, this judgment affirmed a similar order of the probate court, from which the receiver appealed to the circuit court.
At oral argument, counsel for the receiver conceded that an order to transmit Michigan ancillary administration assets to the domiciliary administratrix is a discretionary order, perhaps because such is the law. (In re Stevens’ Estate [1912], 171 Mich 486). We hold that such an order is discretionary.
“The rule is universal that the action of the trial court, as to matters within its judicial discretion will not be disturbed unless there is a clear abuse thereof.” Attorney General v. Union Guardian Trust Company (1938), 285 Mich 308, 316.
The trial court found that the record before it did not establish that creditors of the domiciliary estate, administration expenses, and estate taxes for that estate were fully paid, and the trial court held it would place an undue burden on the probate court to require it to make such determinations, which would have to be made if distribution of the ancillary assets was made other than to the domiciliary administratrix. The record supports such findings and demonstrates sound exercise of discretion rather than abuse thereof.
Affirmed, with costs to appellees.
McG-eegor, P. J., and Levin, J., concurred.